﻿I am privileged today to be able to congratulate
the President, on behalf of the Government of the
Republic of Vanuatu, on his election to preside over the
Assembly at a period critical to the life of the
Organization and its role in future relations between our
countries and peoples. I should like to assure him of the
full support and cooperation my delegation and my
country will lend him and his country, Ukraine, during his
mandate.
I should also like to take this opportunity to express
the warmest congratulations of the Government and
people of Vanuatu to the President of the preceding
session, Ambassador Razali Ismail of Malaysia, on the
role he played during a period in mankind’s history that
15


will be noteworthy for a series of events that were
important both on an international level and on various
regional levels.
This is also a special opportunity for me to welcome
the new Secretary-General of the Organization, Mr. Kofi
Annan, and to reiterate the support of the Republic of
Vanuatu for him in carrying out his mandate as Secretary-
General and, in particular, for the new initiatives he has
taken and committed himself to take in the process of
dialogue and consultation with all Member States with
regard to the future of the Organization.
After more than 50 years of existence, the United
Nations today finds itself facing an economic and
international political situation that is increasingly complex
and particularly more difficult for small developing
countries in general, and especially so for the least
developed small island countries, like the Republic of
Vanuatu.
This situation should be recognized as one of the
major challenges to the international community and one
that must be dealt with through more committed
international cooperation, particularly favourable treatment
being given to meet the specific needs of those countries
and populations that are its victims.
For the Republic of Vanuatu, the highest priority
remains the economic development and social well-being of
its population, more than 80 per cent of whom live in rural
areas or on islands far from the administrative and
commercial centre.
The maintenance of political stability and social
harmony in a country depends and will continue to depend,
first and foremost, on the country’s orientation and
economic development process. The rhetoric of certain
development partners in trying to make their technical and
financial assistance contingent on the political commitment
of government leaders and on the maintenance of peace is
futile with regard to the Pacific region. Such rhetoric tends
rather to challenge the very integrity of these leaders and
their commitment to socio-economic development in their
respective countries.
Genuine international cooperation must not only be
based on the high-priority socio-economic needs of the
developing countries and on the interests of the donors; it
must above all be anchored firmly in respect for the
principles of sovereignty and mutual acknowledgment of
the competence of the national political authorities in the
exercise of their functions in office. In the framework of its
restructuring and in the context of new international
challenges, the United Nations is called upon to play a
leading role in international cooperation on the basis of
these new elements.
In this regard, the Government of Vanuatu most
warmly welcomes the Secretary-General’s initiative to
establish a special development account for the
developing country Members. I also wish to recall the
importance and role of regional and subregional forums
in the process of establishing and strengthening
international cooperation. In our part of the world, the
South Pacific Forum and the Melanesian Spearhead
Group are concrete examples of such cooperation and
their initiatives deserve the recognition and support of the
international community.
On 24 October 1995, during the commemoration of
the fiftieth anniversary of the entry into force of the
United Nations Charter, the head of the delegation of
Vanuatu declared from this rostrum the support of the
Republic of Vanuatu for the reform and rational
management of the United Nations system. Today, I
reaffirm the support of my Government and congratulate
Secretary-General Kofi Annan for the courage and
determination that he has demonstrated in drafting and
implementing this crucial reform. I fully share the
Secretary-General’s point of view when he emphasizes in
his report that “Reform is not an event; it is a process”
(A/51/950, para. 25).
It is well known that, throughout today’s world,
reform is also the sine qua non for a State’s sustainable
economic and ecological growth and development.
Indeed, the global challenges that States must face require
the constant review and ongoing reform of development
policies and of the institutions of state, in order that the
latter may become instruments and tools adapted to and
honed for the accomplishment of specific tasks, while
contributing to the vision of development that we have set
for ourselves.
Seventeen years after attaining its independence, my
country, Vanuatu, has made great social and economic
strides. However, the disproportionate challenges facing
a small island State such as Vanuatu determined us to
initiate a reform programme early this year. This global
reform programme, as we call it, covers the formal and
informal economic sector as well as the public sector, in
the broad sense of that word. With our reform, we would
equip our country with the means to meet the major
development challenges of the twenty-first century and to
avoid or reduce the effects and risks, natural and
16


otherwise, that stalk all developing countries and small
island States in particular.
This vision of the future that we have crafted for our
country requires the creation of dynamic economic
conditions in which the private sector is the major
protagonist. In most cases, attempts by Governments to act
directly in the production of goods and services have purely
and simply failed. It also requires the establishment and
development of appropriate institutional machinery for
technical and financial assistance that will promote the
creation, development and growth of private enterprise
while placing greater responsibility in the individual.
As the General Assembly is aware, it is not enough to
create conditions for the development of a dynamic private
sector that is a driving force for growth if we seek
development that is economically and ecologically
sustainable and fair. Indeed, in our case, we consider the
reform and revitalization of the State as another sine qua
non of this sustainable and fair development.
Hence, public administration must be made more
effective and freed from any adverse political interference,
allowing us thus to reestablish transparency, confidence,
stability and the security of private investment. Our reform
is designed above all to eliminate existing injustices and not
to create others, which would represent failure and
backsliding. With our reform, we seek equitable
development that takes into account the development needs
of our children and of generations to come. The
redistribution of the benefits of reform and the situation of
women, children and other disadvantaged groups must be
seriously considered in the implementation of this reform.
Guaranteed fairness requires the assignment of the
highest priority to education through the allocation of
available resources. Only an up-to-date and high-quality
education will equip each individual with the necessary
skills and allow him to satisfy his basic needs and maintain
his dignity.
It must be clear to all that the decision of the
Economic and Social Council on 18 July to graduate my
country, the Republic of Vanuatu, from the list of least
developed countries was a surprise. I take this opportunity
to reiterate the position of the Government of Vanuatu, as
reflected in the official correspondence between my
Government and the Secretary-General, the President of the
Economic and Social Council and a certain number of
friendly countries Members of the United Nations.
While recognizing the sensitive nature of this
question, the Government of Vanuatu solemnly calls on
this Assembly to consider putting off the question of
graduation to the year 2000, when the indicators for
identifying least developed countries will be finalized by
the Committee for Development Planning.
My Government recently launched a global reform
programme and will need the full support of the donor
community in order to implement our reform and give our
country the infrastructure indispensable to our growth.
Similarly, during the Global Conference on the
Sustainable Development of Small Island Developing
States held in Barbados, it was decided to develop
indicators for the vulnerability index appropriate to this
category of United Nations Member.
In this context, we consider the decision of the
Committee for Development Planning to be premature
and in no way reflecting the spirit of that United Nations
resolution. Moreover, with more than 80 per cent of our
population living in the countryside on food-producing
subsistence agriculture; a well-paid expatriate population;
and official development assistance equal to the State’s
annual budget and representing 20 per cent of our gross
domestic product, we feel that the Committee for
Development Planning’s decision can only stem from a
lack of adequate information.
We do not understand why least developed countries
in the same situation as Vanuatu are treated differently
and demand that we receive exactly the same treatment as
any that, like us, meets two of the current identifying
indicators for least developed countries, as laid down in
the Committee’s report.
(spoke in English)
As recognized by the Rio Conference and the Global
Conference on the Sustainable Development of Small
Island Developing States, held in Barbados, the issue of
environment and its close association with the concept of
development has become highly complex and sensitive.
The convening of international conferences and the
formulation of international treaties such as the
Framework Convention on Climate Change are a clear
demonstration of the significance of environmental issues
in our development efforts.
Small island countries like Vanuatu and other Pacific
island countries have taken some tough decisions to
17


introduce restrictive measures internally in support of the
international call for environment protection. They have
also committed their Governments and nations to the
principle of instituting a legally binding instrument which
would guarantee the reduction of greenhouse gas emissions
to an internationally accepted level.
To the Pacific island countries, particularly the low-
lying nations, a failure to fully address the issue at hand
and to reach an acceptable solution could put into question
the commitment of the international community, and could
constitute a great security risk for our islands and our future
generations.
The Republic of Vanuatu recognizes the United
Nations initiatives and engagement in the globalization and
liberalization of trade. The building up of the multilateral
trading system since 1995 is a manifestation and reflection
of the United Nations effort and desire to create a global
and uniform trading environment that is conducted and
based on the new rules and obligations provided in the
Marrakesh Declaration.
My country has embarked on a wider process of
consultations to seek membership of the World Trade
Organization (WTO). The challenges and opportunities
offered by this new regime are considerable, and therefore
weaker economies like ours require time to adjust to their
economic policies in order to accommodate the prescribed
obligations and requirements of the multilateral trading
system.
In this context, we would like to develop a common
approach through the United Nations system, as well as the
European Union, as our partners, in coming to terms with
the demands and obligations of the newly established
multilateral trading system. While all of us, in particular
small islands and least developed States, recognize the need
to come to terms with the World Trade Organization, we
cannot and should not allow ourselves to be unduly
pressured by its demands on these matters where we need
to protect our trade preferences and interests.
What we perceive to be negative and of less relevance
to us in the World Trade Organization must be changed
according to our interests. There needs to be scope for all
the small and vulnerable States to be accorded sufficient
time to undertake reforms in trade and investment
competitiveness with a view to creating a positive impact
on the economy, particularly in their efforts to source
private capital flows and foreign direct investment.
Allow me at this point to refer to the future relations
between the 71 African, Caribbean and Pacific States
(ACP) and the European Union when the current fourth
Lomé Convention expires in the year 2000. After some
25 years, it is important to take stock and reflect on the
challenges, opportunities and weaknesses of the
Convention by reviewing the existing framework of
cooperation. From a wider ACP perspective, there is
generally a stronger desire and willingness to retain and
strengthen the existing framework of cooperation in the
areas of political, economic, trade and development
assistance.
I would like to take this opportunity to strongly urge
the international community, through this fifty-second
session of the General Assembly, to recognize that there
are realities which continue to warrant the need for
continuity of the partnership between the ACP States and
the European Union beyond the year 2000.

In conclusion, allow me to reaffirm my
Government’s support for the process of reforming our
great Organization which was begun by Mr. Kofi Annan
in order to enable it to deal successfully with the
challenges of the twenty-first century.